Citation Nr: 0329265	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  00-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for malnutrition.

3.  Entitlement to service connection for malaria.

4.  Entitlement to service connection for dysentery.

5.  Entitlement to service connection for beriberi.

6.  Entitlement to service connection for asthma.

7.  Entitlement to service connection for a sinus disorder.

8.  Entitlement to service connection for defective vision 
with cataracts.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1941 to December 
1942.  He was a prisoner of war (POW) of the Japanese 
Government from May 1942 to December 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines.

This case was previously before the Board in December 2002 
when it was remanded for preparation of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  A statement of the 
case was issued and the veteran's appeal perfected with the 
submission of a substantive appeal.  The Board proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The medical evidence shows that the veteran does not 
currently have peptic ulcer disease, malnutrition, malaria, 
dysentery or beriberi; he did not experience localized edema 
during captivity as a prisoner of war.

3.  Asthma, sinus disorder, and defective vision with 
cataracts were not present in service or in the first post 
service year, are not POW-related presumptive diseases and 
have not been linked to service by competent medical 
evidence.


CONCLUSION OF LAW

Peptic ulcer disease, malnutrition, malaria, dysentery, 
beriberi, asthma, sinus disorder, and defective vision with 
cataracts were not incurred in service .  38 U.S.C.A. § 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service personnel records show that the veteran was a 
prisoner of war during World War II.  The RO requested the 
complete service medical records from the National Personnel 
Records Center which were received in June 1999.  The only 
medical records are an October 1945 examination and a May 
1946 report of physical examination conducted prior to his 
discharge from the Philippine Army.  In October 1945, the 
veteran stated that to the best of his knowledge and belief 
he was sound and well.  There were no abnormalities noted on 
physical examination.  In May 1946, the veteran denied any 
significant disease, wounds and injuries.  Chest X-ray was 
negative, and the examiner noted that there were no eye 
abnormalities, and no ear, nose or throat abnormalities.  The 
cardiovascular system was noted as negative and the lungs as 
normal.   In an affidavit of his military service, completed 
in January 1946, the veteran stated that he was unable to 
report to military control after his town was liberated 
because he was sick from malaria. 

Statements were submitted from P. Sy, M.D. noting that the 
veteran underwent several cataract surgeries on both eyes.  
The earliest surgery was noted to be in December 1978.  

A July 1992 chest X-ray examination noted atherosclerosis of 
the thoracic aorta.  An ultrasound of the abdominal aorta 
revealed a dilation of the abdominal aorta with thrombus 
formation.

A March 1994 report of ultrasound of the abdomen and aorta 
showed a history of aneurysm diagnosed three years ago.  
There was an abdominal aortic aneurysm present.  

The veteran was hospitalized in Inland Valley Regional 
Medical Center in 1996 for bradycardia and tachycardia 
following a syncopal episode.  The medical records also 
showed a history of treatment for bronchial asthma and 
treatment with bronchodilators.  

Records obtained from R. Lastimosa, M.D., show treatment 
beginning in July 1996 at which time he was treated for 
episodes of respiratory wheezing.  He was prescribed 
ventilators.  A medical certificate from Dr. Lastimosa states 
that the veteran was under his medical care since July 1996 
for atherosclerotic hypertensive heart disease, left 
ventricular enlargement, abdominal aortic aneurysm, normal 
left ventricular function, sick sinus syndrome, and status 
post permanent pacemaker implant.  There is no reference in 
the certificate or in the treatment records to initial onset 
or etiology of the veteran's heart disease.

An August 1998 letter from I. Campo, M.D., stated that the 
veteran had a pacemaker implanted in January 1996 due to 
cardiac dysrhythmia.  

In a September 1999 history, the veteran described his 
internment in a concentration camp as a prisoner of war.  He 
described malnutrition and sickness from drinking unclean 
water.  He indicated that he also suffered from ulcer, 
beriberi, and dysentery and had malaria when he was in the 
concentration camp.  He denied any swelling of the legs or 
feet during captivity.

In September 1999, the veteran was provided multiple VA 
examinations including diagnostic studies and a summary VA 
protocol examination following a review of the veteran's 
medical history.  Diagnoses included no residual evidence of 
peptic ulcer disease, malaria, dysentery, or malnutrition.  
Arteriosclerotic heart disease was noted, as well as chronic 
bronchitis; however, there was no comment on the etiology of 
either disorder.

In an August 2000 statement, the veteran indicated that he 
was currently taking medication for his sinus allergy and 
asthma, to include an inhaler prescribed by Dr. Lastimosa.  

In a February 2003 statement, the veteran wrote that when he 
filled out his medical history form, he misunderstood the 
meaning of the word "swelling" and understood it as a 
"liquid flowing out from a wound."  Since learning its 
meaning, he stated that he did in truth experience 
enlargement or swelling in his legs during his captivity as a 
POW.

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The Act is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and any representative of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.  The veteran 
was informed of the new law in November 2000 and November 
2001 letters to the veteran which also informed him which 
evidence VA will seek to provide and which evidence the 
veteran is to provide.  Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  The Board concludes that VA has complied 
with all notification requirements.

In this case, the Board finds that the veteran has been 
provided adequate notice as to the evidence needed to 
substantiate his claim for an increased evaluation.  The 
Board concludes the discussions in the rating decision, the 
March 2003 statement of the case (SOC), as well as letters 
sent to him informed him of the information and evidence 
needed to substantiate his claims for service connection for 
peptic ulcer disease, malnutrition, malaria, dysentery, 
beriberi, asthma, sinus disorder and defective vision with 
cataracts, and have complied with VA's notification 
requirements.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The RO has obtained the service medical records 
which, although minimal, appear to be complete.  The RO has 
obtained or the veteran has provided private medical records 
and statements from physicians.  He has been provided the 
opportunity to present evidence and testimony in personal 
hearings before both the Board and a hearing officer at the 
RO, but has declined the opportunity.  Comprehensive VA 
examinations were provided the veteran in September 1999 to 
include a POW protocol examination.  The veteran has not 
referenced any unobtained evidence that might substantiate 
his claims or that might be pertinent to the bases of the 
denial of the claims.  There is sufficient evidence to decide 
the claims.  The Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  In this case however, 
in the November 2000 letter the veteran was informed that if 
the evidence was not received within one year, VA would not 
be able to pay benefits for any period prior to the date of 
receipt.  Also, he was given the opportunity to submit 
additional evidence most recently in a November 2001 letter.  
More than year has elapsed since this date and no additional 
evidence has been submitted.  He has been given ample time to 
submit evidence or to inform the VA of relevant evidence it 
might obtain.  In the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  As such, the Board will proceed 
with a discussion of the merits of the veteran's claim.

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
C.F.R. §§ 3.307, 3.309 (2003).

A disease specific to former POW's listed in 38 C.F.R. § 
3.309(c) (2003), will be considered to have been incurred in 
service under the circumstances outlined in that section, 
even though there is no evidence of such disease during such 
period of service. 38 C.F.R. § 3.307(a) (2003).

If a veteran is a former prisoner of war and as such was 
interned or detained for the requisite period of time, the 
following diseases shall be service-connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of § 3.307 are 
also satisfied: avitaminosis; beriberi (including beriberi 
heart disease); chronic dysentery; helminthiasis; 
malnutrition (including optic atrophy associated with 
malnutrition); pellagra; any other nutritional deficiency; 
psychosis; any of the anxiety states; dysthymic disorder (or 
depressive neurosis); organic residuals of frostbite, if it 
is determined that the veteran was interned in climatic 
conditions consistent with the occurrence of frostbite; post-
traumatic osteoarthritis; irritable bowel syndrome; peptic 
ulcer disease; peripheral neuropathy (except where directly 
related to infectious causes); and cirrhosis of the liver.  
For purposes of this section, the term beriberi heart disease 
includes ischemic heart disease in a former prisoner of war 
who had experienced localized edema during captivity.  38 
C.F.R. § 3.309(c) (2003), as amended effective May 1, 2003.  
68 Fed. Reg. 42,602 (Jul. 18, 2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Analysis

With regard to the claims for peptic ulcer disease, 
malnutrition, malaria, dysentery, and beriberi, which he is 
claiming specifically as beriberi heart disease, the Board 
finds that service connection is not warranted because the 
medical evidence shows that the veteran does not have these 
disorders or residuals thereof.  The VA POW protocol 
examination in September 1999 specifically found no residual 
evidence of peptic ulcer disease, malaria, dysentery, or 
malnutrition.  Further, although he has been diagnosed with 
heart disease, 3.309(c) defines beriberi heart disease, for 
purposes of the presumptive disease provision for former 
prisoners of war, as ischemic heart disease in a former 
prisoner of war who had experienced localized edema during 
captivity.  Even assuming that he current heart disease is 
ischemic, there is no evidence of edema noted in the service 
medical examinations, and, most significantly, the veteran 
denied any swelling of the legs and feet during captivity in 
his September 1999 POW history.  While he later claimed that 
he misunderstood the term "swelling" and did indeed 
experience swelling during captivity, the Board finds that 
the evidence is not persuasive of this fact given the fact 
that in all of his previous statements describing in detail 
his captivity, he never mentioned localized swelling.  
Because the Board finds that localized swelling was not 
present during captivity, he does not meet the requirement 
for his diagnosed cardiovascular heart disease to be 
considered beriberi heart disease under 38 C.F.R. § 3.309(c).  

As for the claim for service connection for malaria, the 
Board notes the January 1946 affidavit wherein the veteran 
stated that he was unable to report to military control after 
his town was liberated because he was sick from malaria.  
However, in the September 1999 VA protocol examination it was 
determined that there was no evidence of malaria.  Without 
evidence of a current disability, there is nothing to service 
connect.  There is no current disability manifested as peptic 
ulcer disease, malnutrition, malaria, dysentery or beriberi 
heart disease.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

With regard to the claims for asthma, sinus disorder and 
defective vision with cataracts, these disorders were not 
manifest during service or for many years following service.  
In the May 1946 physical examination, the examiner noted 
there were no eye abnormalities, no ear, nose or throat 
abnormalities, and the lungs were normal.  The earliest 
evidence of any eye trouble postservice was in December 1978 
when the veteran underwent cataract surgery.  Asthma was 
first noted in a January 1996 record of his hospitalization 
for heart symptoms which also noted a history of bronchial 
asthma.  In August 2000, the veteran stated that he was 
taking medication to treat his sinus condition.  This is the 
earliest mention of a sinus condition, although there is no 
medical evidence diagnosing any sinus condition.  With no 
evidence of asthma, a sinus disorder or any eye disorder 
until many years after his active service, and no medical 
evidence linking these disorders to active service or any 
incident of service, service connection is not warranted for 
these disorders.  Additionally, although he was a POW, 
neither asthma, a sinus disorder, nor defective vision with 
cataracts is among the diseases listed in 38 C.F.R. 
§ 3.309(c) for which former POW's are entitled to a 
presumption of service connection. 

The Board has considered the veteran's statements regarding 
the origin and etiology of his disorders; however, this is 
not competent evidence to show that these were incurred in 
service.  Competent lay evidence is defined as any evidence 
not requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
diagnosis of peptic ulcer disease, malnutrition, malaria, 
dysentery, beriberi and beriberi heart disease, as well as 
the etiology of his asthma, sinus disorder and defective 
vision with cataracts are beyond the range and scope of 
competent lay evidence contemplated by the applicable 
regulations, and it is not shown that the veteran possesses 
the requisite education, training or experience to provide 
competent medical evidence.  As noted above, the competent 
medical evidence of record does not show that the veteran had 
asthma, a sinus disorder, or defective vision with cataracts 
during service or for many years after service, nor is he 
diagnosed with peptic ulcer disease, malnutrition, malaria, 
dysentery or beriberi as beriberi heart disease within the 
meaning of 38 C.F.R. § 3.309(c).  The preponderance of the 
evidence is against the claims for service connection, and 
because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2003).




ORDER

Service connection for peptic ulcer disease is denied.

Service connection for malnutrition is denied.

Service connection for malaria is denied.

Service connection for dysentery is denied.

Service connection for beriberi heart disease is denied.

Service connection for asthma is denied.

Service connection for a sinus disorder is denied.

Service connection for defective vision with cataracts is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



